UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-2234



SUNNY O. EKOKOTU,

                                              Plaintiff - Appellant,

          versus


BUNDY AMERICAN CORPORATION,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
1258-AMD)


Submitted:   February 19, 2004              Decided:   March 5, 2004


Before WIDENER, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sunny O. Ekokotu, Appellant Pro Se.    Maurice Michael LaPlaca, Jr.,
Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sunny O. Ekokotu appeals the district court’s order

denying his motion to vacate the arbitrator’s award.               We have

reviewed the record and find no reversible error.         Accordingly, we

affirm on the reasoning of the district court.             See Ekokotu v.

Bundy American Corp., No. CA-03-1258-AMD (D. Md. Sept. 22, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -